Citation Nr: 1504052	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

No ankle, knee, or hip injury or disorder manifested or was incurred in service or is related to service in any other way.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in February 2012.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his November 2011 claim and September 2012 notice of disagreement, the Veteran asserts that he first noticed pain in his ankles, knees, and hips when he was a parachutist in service, which continued to worsen as years went by and has resulted in current disability.  The Veteran has asserted that, due to the many jumps he made as a paratrooper, which was very jarring to his body and caused him a great deal of discomfort during military service, he currently has painful conditions of the hips, knees, and ankles.

The Veteran's service connection claims in this case must be denied.

Service personnel records reflect that the Veteran was awarded the Parachutist Badge.  However, while service treatment records reflect that, at the time of his examination for entry into service, the Veteran reported a past medical history of a fractured left leg and ankle with no sequelae, they reflect no complaints or findings related to the hips, knees, or ankles, despite reflecting two instances of treatment for back pain and treatment for sinus congestion, cough, and groin rash.  On March 1972 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the lower extremities, and no hip, knee, or ankle problems were noted.

The only record of post-service treatment for the hips, knees, or ankles is dated in June 2012, subsequent to the Veteran's November 2011 claim for service connection benefits, and more than 40 years after his separation from service.  At that time, the Veteran was noted to complain of intermittent pain in the hips, knees, and ankles, and reported that he had had the problems for the last 40 years.  He reported that he did not have any persistent pain, but occasionally noticed what he described as joint instability, particularly of the right knee and right ankle.  It was noted that X-rays had shown normal ankles and hips, and minimal degenerative change of the knees.  He denied any particular injury prior to onset of his symptoms.  He also reported that he had a history an ankle fracture as a child, but that this had not been particularly bothersome to him.  He further reported having been a paratrooper in service, for which he made about 20 jumps with full packs on the back, and that, occasionally, when he would land he would experience some joint instability, but he denied any particular overt injuries.  The Veteran was assessed with intermittent lower extremity joint pain.  The physician, Dr. S., stated that, given his history, the Veteran may be experiencing some problems with early arthritis, although it was not documented on imaging, and that his history as a paratrooper "may have contributed to his symptoms."  

On VA examination in February 2012, the Veteran was diagnosed with bilateral ankle, knee, and hip strain.  The Veteran reported that both ankles were somewhat unstable and would invert at times.  He reported being a paratrooper in service, estimating making 15 to 20 jumps, and spraining both ankles a few times, right more than left, but denied having anyone look at them.  He denied having to be completely off his ankles in service, but remembered "limping around."  He reported after service working for a brewing company as a laborer, performing janitorial work like sweeping for about two years, and then getting a pipe fitter apprentice job and working in the pipe fitting industry for 39 years until December 2010.  He stated that, during his janitorial job, he would notice soreness and instability in the right ankle especially, and that several years ago he had swelling of the left lower thigh, knee, and leg, with his physician unsure of the cause.  He denied specific injury to his knees or hips in service, but stated that he noticed the onset of knee pain in about 1974, and hip pain thereafter.  X-rays revealed normal ankles and hips and minimal degenerative change in the knees.  

After reviewing the record and examining the Veteran, the VA examiner opined that the Veteran's right and left ankle conditions were less likely than not incurred in or aggravated by service.  In support of his opinion, the examiner noted that service records indicated a broken left leg and ankle prior to service without sequelae, and that the Veteran reported 15-20 paratrooper jumps and turning both ankles, but that he was not able to describe a specific injury with need for medical care.  The examiner also noted that exit examination in March 1972 was silent for problems with the ankles, and that the Veteran reported no specific medical care for the ankles after service and a successful 39 years as a pipe fitter.  

The examiner further opined that the Veteran's bilateral knee and hip conditions were less likely than not incurred in service or caused by in-service parachuting.  The examiner explained that the Veteran denied specific injury to the knees or hips in service, that service treatment records were negative for knee or hip injury, and that March 1972 exit examination was silent for problems with the knees or hips.  The examiner further explained that the Veteran reported no specific medical care of the knees or hips after service other than an episode of swelling in the left leg and thigh which eventually resolved, and reported a successful 39 years as a pipe fitter.  The examiner stated that, therefore, in his opinion, the available evidence did not support the Veteran's claim.

The Board acknowledges that the Veteran completed multiple parachute jumps in service.  However, while he has asserted that he noticed ankle, knee, and hip pain in service, and that he remembered "limping around" due to his pain, the Board finds that no ankle, hip, or knee injury manifested or was incurred in service.  Again, service treatment records reflect no complaints or findings related to the hips, knees, or ankles, despite reflecting two instances of treatment for back pain and treatment for sinus congestion, cough, and groin rash; given that the Veteran sought treatment for such conditions, the Board finds any assertion that he had ankle, knee, or hip pain in service severe enough to cause "limping around" not to be credible.  Also, again, on March 1972 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the lower extremities, and no hip, knee, or ankle problems were noted.  

Again, the only record of post-service treatment for the hips, knees, or ankles is dated in June 2012, subsequent to the Veteran's November 2011 claim for service connection benefits, and more than 40 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  To the extent that the Veteran asserts that he was in enough pain for 40 years following his period of service that he is able to relate the onset of such continuing ankle, knee, and hip pain to service, the Board finds such assertion not to be credible.  The Veteran did not seek medical treatment for such problems for four decades, and only after he had filed a claim for service connection benefits; given the Veteran's description of his continuing pain lasting over four decades, the Board finds the absence of any medical documentation during that period to be probative evidence against any assertion that he had had more than 40 years of ankle, knee, and hip pain with any noticeable onset in service.  As the evidence does not reflect that any knee arthritis or arthritis of any other kind manifested in service or until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

The Board notes the seemingly conflicting medical opinions of Dr. S. in June 2012 and the VA examiner in February 2012.  Both were given by physicians with appropriate expertise.  However, the Board finds the VA physician's opinions to be more probative in this case.  The VA examiner provided a definitive opinion regarding the likelihood of any relationships between any ankle, knee, or hip condition and the Veteran's service, including his parachute jumps.  The examiner thoroughly reviewed and discussed the documented evidence of record, in addition to reporting and considering the Veteran's own subjective history.  The VA examiner also provided clear and persuasive rationales for his opinions, based on the evidence of record and the Veteran's own reported history. 

Conversely, Dr. S., while acknowledging the Veteran's own reported history, did not review the claims file or any service treatment records.  This is relevant, as such records review largely formed the basis of the VA examiner's opinions; such records included the Veteran's lack of treatment in service or until more than 40 years after, and his normal orthopedic evaluation at the time of separation.  Dr. S. also provided no rationale or explanation for his opinion that the Veteran's history as a paratrooper "may have contributed to his symptoms," which is significant given the more than 40-year gap between the Veteran's service and Dr. S.'s June 2012 examination, particularly considering the fact, as acknowledged by the VA examiner, that the Veteran had a successful 39 years as a pipe fitter.  Moreover, Dr. S.'s opinion that the Veteran's history as a paratrooper "may have contributed to his symptoms," in contrast to that of the VA examiner, is at best speculative and equivocal, and does not explain whether it was Dr. S.'s opinion that it was at least as likely as not that the Veteran's service had in some way resulted in his current ankle, knee, and hip symptoms.

Thus, the Board finds that the weight of the probative medical evidence in this case is against the Veteran's claims.

Finally, the Board notes the Veteran's report at the time of his examination for entry into service of a past medical history of a fractured left leg and ankle with no sequelae, but that no ankle disorder or injury was noted on the entrance examination of the Veteran.  The Board also notes the law regarding the presumption of soundness under 38 U.S.C. § 1111.  However, again, the Board finds that no ankle, hip, or knee injury manifested or was incurred in service.  The presumption of soundness is not for application in a service connection claim unless there is "evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Here, as the Board finds that no left ankle injury manifested or was incurred in service, application of the presumption of soundness is not warranted.

Therefore, the evidence as a whole weighs against a finding that any ankle, knee, or hip disorder began during service or is related to service in any other way.  Accordingly, service connection for bilateral ankle, knee, and hip disabilities must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a bilateral hip disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral ankle disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


